Judge Robertson
delivered the opinion of the Court.
We approve the decree in this case on the merits. And although there are some irregularities in the proceedings, and in the decree itself, they are not sufficient, in our opinion, for a reversal.
The subpoena was executed on Reynolds. He did not answer. The court had a right therefore, to de .cree as to him; and it was not necessary that it should .appear firmally on the record, that the bill was taken •for confessed against him.
It would have been more regular, not to have decreed that Reynolds and Heath pay to Mitcherson; but !o have decreed that Heath should pay, in part satisfaction of Mitcherson’s judgment against Reynolds, what he owed Reynolds; and that the judgment .against Reynolds should be credited for that amount. But the parties cannot be prejudiced by the form of the decree. Heath cannot object that there is a decree against Reynolds as well as himself; and Reynolds ought not to object, because the decree imposes on him no stronger obligation than a judgment on the first judgment at law would, or than this first judgment itself did. And if he or Heath, pay the amount decreed, that will entitle him to a cre.dit “pro tanto” on the judgment. He is in no danger therefore, of being injured by the decree.
Wherefore, the decree is affirmed, with costs and damages.